Citation Nr: 0911941	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  05-33 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) with major 
depressive disorder and alcohol abuse, from July 16, 2004 to 
May 13, 2007.  

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD with major depressive disorder and alcohol 
abuse, from July 1, 2007.  


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to March 
1972.  
 
These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision, in which 
the Department of Veterans Affairs Regional Office (RO) in 
Denver, Colorado granted the Veteran service connection for 
PTSD and assigned that disability a 30 percent evaluation, 
effective from July 16, 2004.  In a rating decision dated 
February 2008, the RO increased the evaluation assigned the 
PTSD to 100 percent, from May 14, 2007 to June 30, 2007, and 
to 50 percent from July 1, 2007.

In March 2008, the Board increased the evaluation assigned 
the Veteran's PTSD to 50 percent prior to May 14, 2007 and 
affirmed the RO's assignment of the 50 percent evaluation 
from July 1, 2007.  The Veteran then appealed the Board's 
March 2008 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In August 2008, based on a Joint 
Motion For Remand (joint motion), the Court issued an Order 
remanding the matter to the Board for compliance with the 
instructions in the joint motion.  The court noted that the 
motion for remand was granted and that part of the Board's 
decision that denied a rating in excess of 30 percent for 
PTSD prior to May 14, 2007, and a rating in excess of 50 
percent from July 1, 2007, was remanded.  Accordingly, in 
light of the grant of benefits in the March 2008 Board 
decision, the issue is styled as noted on the title page.  

The Board in turn remanded these claims to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. in 
September 2008, for the purpose of affording the Veteran a 
hearing.  The Veteran testified in support of his claims at a 
videoconference hearing held before the undersigned Veterans 
Law Judge in January 2009. 

Since the Board's March 2008 decision, the Veteran has 
submitted medical documents and information from the Social 
Security Administration (SSA) in support of his claims.  With 
regard to the most recent submissions, the Veteran indicated 
clearly that he wished to waive his right to have the RO 
initially consider the evidence submitted.  With regard to 
earlier submissions, dated prior to and in October 2008, he 
did not so indicate this wish.  However, in the later 
submissions, he included all of the same evidence that he 
previously submitted.  There is thus no need to remand these 
claims to the RO for initial consideration of any evidence 
received since March 2008.

In documents received at the Board in February 2009, the 
Veteran's representative is claiming entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU).  The Board reminds the representative that such claim 
must be filed with the RO, not the Board, after which the RO 
will take appropriate action in response to the submission.  


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to his claims.

2.  From July 16, 2004 to February 5, 2006, the Veteran's 
PTSD and associated major depressive disorder and alcohol 
abuse were moderate, resulting in occupational and social 
impairment with reduced reliability and productivity. 

3.  From February 6, 2006 to May 13, 2007, the Veteran's PTSD 
and associated major depressive disorder and alcohol abuse 
worsened, necessitating inpatient care and resulting in more 
serious symptoms, including homicidal thoughts, and more 
impaired impulse control and socially isolative behavior.

4.  Since July 1, 2007, the Veteran's PTSD and associated 
major depressive disorder and alcohol abuse have remained 
severely impairing, causing deficiencies in most areas, but 
have not become totally disabling both occupationally and 
socially.

5.  The Veteran's psychiatric disability picture is not so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent evaluation for PTSD with major depressive disorder 
and alcohol abuse, from July 16, 2004 to February 5, 2006, 
are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 
4.130, Diagnostic Codes 9411, 9434 (2008).

2.  The criteria for entitlement to an initial 70 percent 
evaluation for PTSD with major depressive disorder and 
alcohol abuse, from February 6, 2006 to May 13, 2007, are 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. 
§§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic 
Codes 9411, 9434 (2008).

3.  The criteria for entitlement to an initial 70 percent 
evaluation for PTSD with major depressive disorder and 
alcohol abuse, from July 1, 2007, are met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411, 
9434 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2008); see also 
73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) (to be codified 
at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to his claims such 
that the Board's decision to proceed in adjudicating them 
does not prejudice the Veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how it determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008). The Court further held that, if the Diagnostic Code 
(DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  As 
well, the Court held that the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation, including competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id. 
at 43-44. 

In this case, the RO provided the Veteran VCAA notice on his 
claims by letters dated August 2004 and July 2007, the first 
sent before initially deciding those claims in a rating 
decision dated in April 2005.  The timing of such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.  

The content of such notice, considered in conjunction with 
the content of another letter the RO sent to the Veteran in 
March 2006, also reflects compliance with pertinent 
regulatory provisions and case law, noted above.  In the 
letters, the RO acknowledged the Veteran's claims, notified 
him of the evidence needed to substantiate those claims, 
identified the type of evidence that would best do so, 
notified him of VA's duty to assist and indicated that it was 
developing his claims pursuant to that duty.  The RO also 
provided the Veteran all necessary information on disability 
ratings and effective.  As well, the RO identified the 
evidence it had received in support of the Veteran's claims 
and the evidence it was responsible for securing.  The RO 
noted that it would make reasonable efforts to assist the 
Veteran in obtaining all other outstanding evidence provided 
he identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the Veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
Veteran to send to VA all requested evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO endeavored to secure and associate with the claims file 
all evidence the Veteran identified as being pertinent to his 
claims, including service and post-service treatment records 
and information from SSA.  The RO also conducted medical 
inquiry in support of these claims by affording the Veteran 
VA examinations, during which examiners discussed the 
severity of the Veteran's psychiatric disability.  The 
Veteran does not now assert that the reports of these 
examinations are inadequate to decide the Veteran's claims.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

The Veteran claims entitlement to a higher initial evaluation 
for his psychiatric disability.  He asserts that the 
evaluations initially assigned this disability do not 
accurately reflect the severity of his psychiatric 
symptomatology.  According to written statements he submitted 
in support of his appeal and his hearing testimony, presented 
in January 2009, this symptomatology includes sleeping 
difficulties, nightmares, flashbacks, an inability to 
concentrate and trust others, anger problems, avoidance of 
social settings, a startle reflex, problems dealing with 
others at work, and a tendency to use his only friend.  
Allegedly, his psychiatric disability has caused him to have 
a bad relationship with his spouse and altercations at work.  
The Veteran asserts that he retired early from work before 
his violent behavior resulted in a loss of job and retirement 
benefits.

In support of his claim, the Veteran has submitted a written 
statement of his spouse indicating that, upon returning from 
Vietnam, the Veteran was not able to return his mother's 
affection and, when she ironed his shirt, responded with a 
disrespectful outburst.  According to the Veteran's spouse, 
after discharge from service, the Veteran became depressed, 
suicidal, violent and dangerous (threatening to kill her), 
angry, devoid of emotion, detached and withdrawn, and unable 
to sleep due to nightmares.  Allegedly, as a result, he 
developed poor relationships with his spouse and daughters.

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

The RO evaluated the Veteran's psychiatric disability as 30 
percent disabling from July 16, 2004 to May 13, 2007 and as 
50 percent disabling from July 1, 2007, pursuant to DCs 9411 
and 9434, which governs ratings of PTSD and major depressive 
disorder.  In the Board's March 2008 decision, the rating for 
the period prior to May 13, 2007 was increased to 50 percent.  
Both of these disabilities are to be rated under the General 
Rating Formula for Mental Disorders (formula).  Under this 
criteria, a 50 percent evaluation is assignable for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is assignable for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id. 


A.  July 16, 2004 to February 5, 2006

The Veteran first expressed what may be construed as a mental 
health complaint in July 1970, while serving on active duty.  
On that date, he indicated that he was having terrifying 
nightmares.  The Veteran asserts that, thereafter, sometime 
in 1978, when he was a civilian, he attempted suicide.  The 
medical evidence in the claims file does not objectively 
confirm this assertion, but rather shows that the Veteran did 
not again express mental health complaints until July 2004, 
when he presented to the Vet Center and became agitated and 
tearful after being asked whether he thought he had PTSD.  

Thereafter, once monthly, the Veteran participated in 
individual counseling at the Vet Center and, in June 2005, 
began mental health medication management at a VA facility.  
The notes of these visits make clear that, from July 16, 2004 
to February 15, 2006, the Veteran's psychiatric disability 
caused occupational and social impairment with reduced 
reliability and productivity, thereby warranting the 
assignment of a 50 percent evaluation.  

During these visits, medical professionals noted anger, 
agitation, a euthymic or dysphoric mood, a non-labile affect, 
emotional numbness, tearfulness, hyperactivity, depression, 
sleeping and concentration difficulties, nightmares, 
intrusive thoughts, a startle response, avoidance, a short 
temper, hyperarousal, an anxious manner, violent thoughts and 
outbursts at work, and tense motor activity.  Psychiatrists 
consistently characterized the Veteran's psychiatric 
disability as moderate and assigned Global Assessment of 
Functioning (GAF) scores of 55 and 60.  

A VA examiner who evaluated the Veteran in November 2004 
during a VA examination also characterized the Veteran's PTSD 
and associated major depressive disorder and alcohol abuse as 
moderate based on the following findings: a depressed mood, 
blunted affect, hypervigilance, avoidance, intrusive 
memories, nightmares, sensitivity to loud noises, 
mistrustfulness, suspiciousness and violent acts, including 
bar room brawls and domestic physical altercations.  He 
assigned the Veteran's psychiatric disability a GAF score of 
58.

According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which VA has adopted at 38 
C.F.R. §§ 4.125, 4.130 (2008), a GAF score of 51 to 60 
reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

The symptoms, medical professionals' 
characterizations/comments, and GAF scores noted above 
establish that, from July 16, 2004 to February 5, 2006, the 
Veteran's psychiatric disability was moderate, resulting in 
occupational and social impairment with reduced reliability 
and productivity.  There is no evidence of record 
establishing that the disability was more than moderate 
during the time period in question, causing deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking and mood.  Rather, during this time period, the 
Veteran was having difficulty at work, but was employed full 
time, still lived with his spouse, albeit in a less than 
positive relationship, and occasionally saw his two 
daughters, and was never shown to have disturbances in 
thought or judgment.  Moreover, the Veteran exhibited only 
two of the many symptoms noted in the rating schedule as 
criteria for a 70 percent evaluation, including suicidal 
ideation (once in 2004) and impaired impulse control.  During 
this time period, no medical professional noted near-
continuous depression, obsessional rituals, abnormal speech, 
spatial disorientation, or neglect of personal appearance and 
hygiene.  An evaluation in excess of 50 percent may thus not 
be assigned.     

B.  From February 6, 2006 to May 13, 2007

Medical records in the claims file reflect that, from 
February 6, 2006 to May 13, 2007, the Veteran's PTSD and 
associated major depressive disorder and alcohol abuse 
worsened, necessitating inpatient care and resulting in all 
previously noted symptoms as well as homicidal thoughts and 
more impaired impulse control and socially isolative 
behavior.

On February 6, 2006, a VA readjustment counseling therapist 
and psychiatrist summarized the Veteran's therapy since July 
2004.  They indicated that the Veteran had been tearful, 
openly weepy, occasionally clashed with his spouse and 
others, had little contact with neighbors, preferred to be 
alone, experienced excessive road rage, had an understanding 
supervisor at work, but still argued and had conflicts and 
near fights there, wanted to hurt a co-worker and had 
homicidal ideations.  They assigned the Veteran's PTSD a 
current GAF score of 45.  

In an addendum summary dated the same day, a social worker 
confirmed some of the previously noted symptoms and indicated 
that the Veteran had great difficulty maintaining any 
closeness with family and friends.  She also indicated that 
although the Veteran had managed to keep his job for in 
excess of two decades, it had become increasingly difficult 
for him to avoid conflict at work. 

Thereafter, the Veteran continued to participate in mental 
health medication management at a VA facility, during which 
psychiatrists continued to characterize the Veteran's 
psychiatric disability as moderate and assigned GAF scores of 
45 and 60.  They based these findings on the following 
symptoms: a dysphoric or euthymic mood, a non-labile and 
depressed affect, an inability to get along with co-workers, 
increased stress, insomnia, and an angry, erratic mood, 

In February 2006, the Veteran applied for admission into an 
inpatient PTSD program.  Thereafter, in October 2006, he 
retired from employment reportedly because his medication 
interfered with his ability to operate machinery and his 
physical disabilities limited his movement.  

According to the DSM-IV, a GAF score of 41 to 50 reflects 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

Again, the symptoms and medical professionals' 
characterizations/comments noted above establish that, from 
February 6, 2006 to May 13, 2007, the Veteran's psychiatric 
disability was worsening, eventually necessitating inpatient 
care on May 14, 2007.  Although the GAF scores the medical 
professionals assigned during this time period are somewhat 
conflicting, indicating that the Veteran's psychiatric 
disability waxed and waned in severity from moderate to 
serious, as a whole the evidence reflects that, during this 
time period, the disability became so serious it caused 
deficiencies in most areas, such as work, judgment, thinking 
and mood.  During this time period, the Veteran started 
having homicidal ideation.  Moreover, he became further 
impaired with regard to retaining relationships at work, 
exhibited less impulse control and reported depression on a 
more continuous basis.   

There is no evidence indicating that, during this time 
period, the Veteran's psychiatric disability caused total 
occupational or social impairment.  By the Veteran's own 
admission and according to SSA, which found the Veteran 
totally disabled effective from October 2006, the Veteran's 
physical disabilities played a significant role in his 
occupational impairment.  In addition, during the early part 
of this time period, the Veteran was planning a vacation, 
perhaps out of the country, which means he felt sufficiently 
comfortable to leave his home and place himself in a 
situation necessitating at least some degree of social 
interaction.  Based on these facts, an evaluation in excess 
of 70 percent may not be assigned.     

From July 1, 2007

Since July 1, 2007, after completing a seven-week inpatient 
PTSD program, the Veteran has continued to participate in 
group counseling at the Vet Center and VA mental health 
medication management and has undergone a VA examination.  
Notes of these visits and a report of the examination make 
clear that, since July 1, 2007, the Veteran's psychiatric 
disability has remained severely impairing, causing 
deficiencies in most areas and warranting the continued 
assignment of a 70 percent evaluation, but has not become 
totally disabling both occupationally and socially.

During the hospitalization from May 2007 to June 2007, 
medical professionals increased the Veteran's medication and 
added another medication to his regimen and engaged him in 
individual and group therapy for the purpose of helping him 
develop coping and anger management skills.  Despite the 
Veteran's active participation in the therapy, on discharge, 
a psychiatrist assigned a GAF score of 38 and indicated that 
the Veteran was totally and permanently disabled due to 
chronic, severe PTSD.  He recommended intensive ongoing 
outpatient psychiatric treatment.  

Thereafter, the Veteran's psychiatric disability appears to 
have improved.  During a VA examination conducted in August 
2007, a VA examiner agreed that the Veteran's PTSD totally 
impaired the Veteran occupationally, but not socially.  He 
noted that the Veteran recently visited family and friends in 
New Mexico, attended church with his spouse, ate at 
restaurants with his spouse two to three times monthly, hoped 
to become more social by entertaining friends he met in the 
PTSD program, and felt comfortable in movies and restaurants.  
Based on these activities, the examiner found that the 
Veteran did not appear to be seriously impaired with regard 
to social functioning.  The examiner also found that, 
although the Veteran had decreased work productivity and 
efficiency due to his medications and arousal symptoms, these 
symptoms had been alleviated by treatment.  He assigned the 
Veteran's psychiatric disability a GAF score of 50, noted 
that, although the Veteran's PTSD was causing total 
occupational impairment, such impairment might not be 
permanent, and suggested settings in which the Veteran might 
function effectively in the future.  In November 2007, the VA 
examiner clarified that the Veteran's occupational impairment 
was transient and that, in the future, the Veteran could be 
employed in a setting requiring minimal public interaction.  

Likewise, during mental health medication management visits, 
medical professionals noted improvement.  They also noted 
many of the same previously recorded symptoms in addition to 
a restricted affect and occasional passive suicidal ideation. 
They indicated that, although the Veteran still had sleeping 
difficulties, he had developed two friendships and begun 
shopping with his spouse.  They assigned GAF scores of 54 and 
55. 

According to notes from the Vet Center, in late 2007, the 
Veteran began failing to report to counseling visits and, 
when he did attend, reported increased anxiety and much 
anger.  In March 2008, a VA readjustment counseling therapist 
and psychiatrist provided an updated summary of the Veteran's 
therapy.  They again recited instances of the Veteran's open 
weepiness, including in 1996, when visiting a Vietnam 
Memorial Wall, and his lack of impulse control.  They noted 
that, although the inpatient PTSD program helped the Veteran 
in many areas, his ability to function socially was 
deteriorating.  They indicated that the Veteran often 
presented brooding with a "thousand mile stare", was 
disorganized, moody, depressed and anxious with challenged 
concentration and a poor appetite, was detached from his home 
and family life, and had a flat affect and no motivation.  
They assigned a GAF score of 41 and indicated that the 
Veteran was a candidate for returning to the PTSD program.    

In June 2008, SSA considered the Veteran's entitlement to 
disability benefits.  During medical evaluations afforded in 
conjunction with the Veteran's claim for such benefits, 
medical professionals found the Veteran's PTSD severe 
occupationally.  They also found that the Veteran's low back 
and hand disabilities considered in conjunction with the PTSD 
rendered the Veteran unemployable.  

There is no evidence indicating that, since July 1, 2007, the 
Veteran's psychiatric disability has caused total 
occupational and social impairment.  The evidence conflicts 
regarding the degree of occupational impairment caused by the 
disability, but even assuming it is total, the evidence 
reflects no indication of total social impairment.  Rather, 
according to the evidence, at worst, the Veteran's ability to 
function socially is deteriorating.  Given this fact, an 
evaluation in excess of 70 percent may not be assigned for 
the time period now in question.

D.  Conclusion

There is no indication that the schedular criteria are 
inadequate to evaluate the Veteran's psychiatric disability.  
The evidence does not establish that this disability, alone, 
causes marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or necessitates 
frequent periods of hospitalization.  In fact, the veteran 
has admitted, and SSA has found, that the Veteran's low back 
and left hand disabilities play a prominent role in any 
inability to work.  In addition, the Veteran has not been 
hospitalized for his psychiatric disability since May 2007. 
Accordingly, the Veteran's claim for a higher initial 
evaluation for PTSD with major depressive disorder and 
alcohol abuse does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  In light of this fact, 
the Board is not required to remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2008).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Based on the foregoing findings, the Board concludes that the 
criteria for entitlement to a higher initial evaluation for 
PTSD with major depressive disorder and alcohol abuse are met 
from February 6, 2006..  The Board recognizes that the rating 
schedule is designed to accommodate changes in condition and 
that the Veteran may be awarded different evaluations in the 
future should his psychiatric disability picture change.  38 
C.F.R. § 4.1.  At present, however, the above noted 
evaluations are the most appropriate given the medical 
evidence of record.  

In reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect this disability has on 
the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2008).  In addition, the Board considered the applicability 
of the benefit-of-the-doubt doctrine, but inasmuch as the 
evidence supports this claim, the doctrine is not for 
application.  


ORDER

An initial rating in excess of 50 percent for PTSD with major 
depressive disorder and alcohol abuse, from July 16, 2004 to 
February 15, 2006, is denied.  To this extent the appeal is 
denied.  

An initial 70 percent evaluation for PTSD with major 
depressive disorder and alcohol abuse, from February 16, 2006 
to May 13, 2007, is granted subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.  

An initial 70 percent evaluation for PTSD with major 
depressive disorder and alcohol abuse, from July 1, 2007, is 
granted subject to statutory and regulatory provisions 
governing the payment of monetary benefits.  



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


